Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
     Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
     303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
     corrections@akcourts.us.



              THE SUPREME COURT OF THE STATE OF ALASKA

PACIFICA MARINE, INC. and                     )
MIKE BENCHOFF,                                )        Supreme Court No. S-15619
                                              )
                     Appellants,              )        Superior Court No. 3AN-12-07847 CI
                                              )
     v.                                       )        OPINION
                                              )
SOLOMON GOLD, INC. and                        )        No. 7035 – August 21, 2015
STATE OF ALASKA,                              )
DEPARTMENT OF NATURAL                         )
RESOURCES,                                    )
                                              )
                     Appellees.               )
                                              )

             Appeal from the Superior Court of the State of Alaska, Third
             Judicial District, Anchorage, Jack Smith, Judge.

             Appearances: Adam W. Cook, Birch Horton Bittner &
             Cherot, Anchorage, for Appellants. Jennifer M. Coughlin,
             K&L Gates, LLP, Anchorage, for Appellee Solomon Gold,
             Inc. Ashley C. Brown, Assistant Attorney General,
             Anchorage, and Craig W. Richards, Attorney General,
             Juneau, for Appellee State of Alaska.

             Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
             Bolger, Justices.

             FABE, Chief Justice.
I.     INTRODUCTION
                 A bidder for mineral leases failed to turn in a required form that would have
demonstrated that he was a citizen older than 18 and thus qualified to bid. The Director
of the Department of Natural Resources’ Division of Mining, Land & Water later
allowed the bidder to remedy the omission, but on appeal the Department’s
Commissioner determined that the bidder’s omission was not immaterial or due to
excusable inadvertence and reversed the Director. As a result, the bidder lost his leases.
The bidder unsuccessfully appealed to the superior court and now appeals to this court.
Because the Commissioner’s factual findings were based on substantial evidence in the
record, his interpretations of regulations were not legally erroneous, and his application
of law to facts was not arbitrary, unreasonable, or an abuse of discretion, we affirm. We
also conclude that the superior court did not abuse its discretion by declining to order a
trial de novo.
II.    FACTS AND PROCEEDINGS
       A.        Background
                 In 2011 the Department of Natural Resources (Department) decided to
auction mining leases for 20,000 acres of tide and submerged lands offshore of Nome.
Public notice was published in newspapers and on the Department’s website in August.
The online notice stated that the auction was happening “[i]n accordance with
AS 38.05.250 and the attendant regulations in 11 AAC 86 and 11 AAC 82.” The notice
specifically provided that “[u]nder 11 AAC 82.435 each bidder at the sale must also
provide a statement of their qualifications to acquire and hold mineral rights in the State
of Alaska.”
                 Alaska Administrative Code, title 11, section 82.435 provides that “[e]ach
bidder at a sale by public auction shall deposit with the commissioner or other officer
conducting the sale the deposit and information required by 11 AAC 82.425 – 11 AAC

                                              -2-                                       7035

82.430.” The referenced range of regulations includes 11 AAC 82.428, which provides
that “[b]efore the date of a competitive lease sale, a bidder must comply with 11 AAC
82.200 and 11 AAC 82.205.” Section 82.200 limits lease ownership to persons who
have reached the age of majority and corporations.1 Section 82.205 provides that “[a]n
individual, in order to be qualified to apply for, obtain, or transfer an interest in a
[mineral lease], shall submit to the department . . . a signed, dated statement including
the applicant’s name, address, telephone number, and a certification that the applicant
is of the age of majority, . . . [and] a signed, dated statement including the applicant’s
name, address, telephone number, and certification that the applicant is a citizen of the
United States, or is an alien qualified under AS 38.05.190.”2
              The online notice of the auction included links to several forms, including
the outcry bid form and the statement of qualifications form. The outcry bid form was
one page. In the middle of the page, the following appeared:
              **IMPORTANT INFORMATION - PLEASE READ

              Submit this form and the minimum bid amount in the

              enclosed envelope immediately following winning the

              bid. . . . 

              . . . .

              You must submit at least one completed copy of the

              Statement of Qualification[s] form for any tract or tracts bid
              upon. You may attach the Statement of Qualifications form
              to this Bid Form, or submit it immediately prior to the auction
              on September 28th.


       1
              See 11 Alaska Administrative Code (AAC) 82.200 (2015). These
qualifications are also required for other types of leases, exploration licenses, or permits.
Legal guardians or trustees of qualified individuals and associations of entities can also
acquire these interests.
       2
              11 AAC 82.205(a)-(b).

                                            -3-                                        7035

The statement of qualifications form was three pages; one was the actual form a bidder
fills out to certify his age and citizenship, while the other two provided instructions.
Under the heading “How To File,” the instructions read, in part:
              If you are submitting this statement in support of an outcry
              bid, you must provide all documents at the time of bidding.
       B.	    The Auction
              The auction was held in Nome on September 28, 2011. Blank copies of the
bid and statement of qualifications forms that had been identified in the notice were
available. The sign-in sheet had three columns, one for bid number, another for bidder
name and address, and a third that read “Qualification Statement Filed? (yes/no).” Two
of the bidders relevant to this appeal, Scott Meisterheim and Ken Kerr, wrote “Yes” in
the third column next to their names on the sign-in sheet. Mike Benchoff, the appellant
here, left that space blank.
              Two Department employees, Kerwin Krause and Bill Cole, were present
at the auction. According to the agenda of the auction, Krause announced that “[a]ll
bidders must sign in, submit their qualification form and receive a bidder # card prior to
bidding,” and that “[y]ou must have a bidder # in order to bid.” Krause also explained
that the outcry auction would record the three highest bids for each tract, and that “[i]n
the event that the highest bidder does not fulfill their bid obligations, the tract will be
offered to the second and/or third highest bidders, successively.” Although bidders were
not supposed to receive a bid card until they had submitted a statement of qualifications
form, Department officials did not follow this protocol, and Benchoff, Meisterheim, and
Kerr all received bid cards.
              Benchoff was the high bidder on ten tracts in the outcry auction and the
second-highest bidder on three. Meisterheim was the high bidder on two tracts and the




                                           -4-	                                      7035

second-highest bidder on one. Kerr was the second-highest bidder on two tracts and the
third-highest bidder on four.
       C.     Post-Auction
              Shortly after the auction the Department determined that Benchoff,
Meisterheim, and Kerr had not submitted statement of qualifications forms. They were
notified that they had been disqualified. Krause contacted Meisterheim and Benchoff
and reported that “both told me they had fil[l]ed one out but neglected to turn it in.” The
Department also held a public meeting in Nome on October 19, at which participants
stated that “the auction process changed over three times, creating confusion,” and that
“[i]t seemed that the bidding process was casual with nobody responsible for checking
documents and qualifications and that there was lots of confusion in the process.”
       D.     The Director’s Determination On Incomplete Bids
              Director Brent Goodrum of the Department’s Division of Mining, Land &
Water issued the first adjudication in this case, the Director’s Determination on
Incomplete Bids, in October 2011. The Director’s Determination applied to the twelve
tracts on which either Benchoff or Meisterheim was the high bidder, the three tracts on
which Benchoff was the second-highest bidder, and one tract on which the Director
mistakenly listed Benchoff as the high bidder. Kerr was the second-highest bidder on
that last tract, Tract 3. The Director’s Determination did not purport to apply to the other
tract on which Kerr was the second-highest bidder, the four tracts on which Kerr was the
third-highest bidder, or the tract on which Meisterheim was the second-highest bidder.
              The Director referenced 11 AAC 82.445, which provides:
              No bid may be considered unless supported by the deposit
              and information required by 11 AAC 82.425,
              11 AAC 82.428, and 11 AAC 82.430 unless the
              commissioner determines that any omission was immaterial



                                            -5-                                       7035

              or due to excusable inadvertence and if the omission is
              corrected in the manner provided by notice of sale.
The Director wrote that “it appears that there may have been some misunderstandings
during the sign-in process the day of the sale that contributed to the incomplete bids.
Consequently, the omissions are determined to be due to excusable inadvertence.” He
gave Benchoff and Meisterheim ten days to file their completed statement of
qualifications forms, and both did.
              The Director’s Determination also stated that “[t]he department is aware
that there are several second and third-highest bids with omissions. Determinations
regarding completeness of these bids will be made in the event that such determinations
become necessary.”
       E.     Norm Stiles’s Appeal
              Norm Stiles was the second-highest bidder on Tract 4, one of the tracts on
which Meisterheim was the highest bidder. In November 2011 he appealed the
Director’s Determination to Daniel Sullivan, the Commissioner of the Department.
       F.     An Interlude – The Murphy Tracts
              Dan Murphy, a properly qualified bidder, was the high bidder on Tracts 1
and 3. He did not make timely payments on these leases, which made them available to
the second place bidders — Benchoff and Kerr, respectively. In early January 2012 the
Department offered Kerr the opportunity to lease Tract 3. Krause, the Department
employee who oversaw the lease auction, stated in a later affidavit that although he knew
Kerr had not submitted the required statement of qualifications at the auction, he believed
that Kerr had submitted the form shortly after being offered the opportunity to lease the
tract. Kerr signed the lease in February, and the Department signed and executed it first
in late March 2012 (by a non-authorized Department employee), and then again in
August 2012 (by an authorized Department employee).


                                           -6-                                       7035

              The Department did not offer Benchoff the opportunity to lease Tract 1
after Murphy failed to make his payment. The Commissioner later explained that
“[s]ince Mike Benchoff was the #2 bidder for Tract 1, the division did not proceed with
offering that tract for lease because of the pending appeal” of the Director’s
Determination.
       G.     Norm Stiles’s Appeal
              The Commissioner acknowledged Norm Stiles’s appeal in a January 26,
2012 letter. The letter explained that the appeal would stay any action on not just Tract 4
but also the eleven other tracts on which Benchoff or Meisterheim was the highest bidder
“because a decision on this appeal will affect the other tracts and the bidders for those
tracts.” It also explained that the decision on appeal would not apply to four tracts the
Director had included because as to Tracts 1, 17, and 23 “there is no uncertainty about
the completeness of the highest bid,” and the other, Tract 3, “was mistakenly included.”
              The Commissioner’s letter noted that Department regulations allowed
cross-participation in appeals and stated:
              By this letter, I am notifying the three highest bidders for [the
              twelve affected tracts] of their right to participate in this
              appeal. Participation in the appeal is voluntary. The
              applicant/bidder may respond to the issues presented in
              [Norm Stiles’s] appeal (copy attached). Additionally, since
              the director’s October 27, 2011 decision referred to
              “omissions of the two bidders” and “some misunderstandings
              during the sign-in process the day of the sale and incomplete
              bids,” the applicant/bidder’s response should also include any
              information that may be relevant to the sign-in and/or bidding
              process in Nome on September 28, 2011. . . . If nothing is
              received by [the response deadline], I will assume the
              applicant/bidder has chosen not to participate in the appeal.




                                             -7-                                     7035

Solomon Gold, Inc., the second-highest bidder on four tracts for which Benchoff was the
highest bidder and an appellee here, participated in the appeal by a February letter to the
Commissioner. Meisterheim and Benchoff did not submit any response.
              Subsequently Stiles and Meisterheim reached an agreement whereby
Meisterheim agreed to withdraw his successful bid on Tract 4 in exchange for Stiles’s
withdrawing his appeal. They communicated this to the Commissioner, who accepted
their agreement and notified all parties that the appeal had been closed.
              Solomon Gold appealed the Commissioner’s decision to close the appeal
to the superior court. Ultimately Solomon Gold and the Commissioner stipulated to an
August 2012 order remanding the matter to the Commissioner for a decision on the
merits. This order “reinstated” the stay as to twelve tracts: the ten on which Benchoff
was the original high bidder, the one remaining on which Meisterheim was still the high
bidder, and Tract 1, the tract for which Murphy was originally the high bidder but, due
to his failure to pay, Benchoff was now in position to lease.
       H.     The Commissioner’s Decision On Remand
              In early June 2013 the Commissioner issued his Decision on Remand. He
“decided the October 27, 2011 Director’s Determination was in error,” and therefore
rejected Meisterheim’s and Benchoff’s bids for the twelve tracts in the remand order.
              The Commissioner’s Decision on Remand first laid out the factual and
procedural history of the lease auction and subsequent litigation. He quoted from three
responses he had received to his January 26, 2012 letter that described the Nome auction.
Two felt that the instructions were “abundantly” or “very” clear, while the third noted
the potential for “confusion” amid “the extreme excitement of the day of the auction.”
              Turning to the merits the Commissioner “decide[d] that the October 27,
2011 Director’s Determination was in error because it was contrary to the applicable law.
The applicable regulations require that a bidder submit qualification statements before

                                           -8-                                       7035

or at the public auction.” He distilled the statutory and regulatory requirements as
follows:
             11 AAC 82.428 and 11 AAC 82.435 require a bidder to
             submit the qualifications information described in 11 AAC
             82.200 and 11 AAC 82.205 before or at a competitive
             mineral lease sale or auction. Under AS 38.05.250(b), the
             lease can only be offered to the qualified person who offers
             the highest bid. (Emphasis in original.)
             The Commissioner determined that “the information in the DNR record
does not support the director’s finding of excusable inadvertence” under 11 AAC 82.445.
The Commissioner noted that the public notice for the auction had documented the need
for every bidder to submit a statement of qualifications at the sale. He noted that the
agenda demonstrated that Krause verbally announced that requirement. He noted that
the sign-in sheet included a column that asked whether the bidder had submitted the
qualifications form, and that Meisterheim had written “yes” and Benchoff had left the
space blank. And he noted that Krause wrote an email after the auction that reported that
both Meisterheim and Benchoff had told him that they filled out the missing form but
neglected to turn it in. The Commissioner thus announced his findings:
             Reviewed in its entirety, I find that the DNR record does not
             support the director’s conclusion that Scott Meisterheim’s
             and Mike Benchoff’s failure to each submit the required
             Statement of Qualifications form prior to bidding at the Nome
             auction on September 28, 2011 was due to “excusable
             inadvertence.” The record shows that all bidders had ample
             notice that the form was required prior to bidding at the
             Nome auction. While a minor technical omission on a
             Statement of Qualifications form, such as an incomplete
             address or phone number, might be viewed as immaterial or
             due to excusable inadvertence under 11 AAC 82.445, there
             is no analysis in the Director’s decision or apparent basis in
             the record to conclude that failing entirely to submit a
             Statement of Qualifications form is immaterial or due to

                                           -9-                                     7035

excusable inadvertence. Contemporaneous information in the
form of Kerwin Krause’s October 13, 2011 email
documented that both Scott Meisterheim and Michael
Benchoff admitted they did not submit their Statement of
Qualifications forms at the Nome auction. Finally, when
given the opportunity to explain what happened at the Nome
auction by responding to my January 26, 2012 letter, Scott
Meisterheim and Michael Benchoff did not reply.
        Even if it could be construed that Scott Meisterheim’s
and Michael Benchoff’s failure to submit their Statement of
Qualifications forms prior to bidding at the Nome auction
was somehow due to “inadvertence,”16 the Director erred by
finding that inadvertence was excusable since (as discussed
in Point #2) department regulations require that the
qualifications statement information must be submitted prior
to or at a competitive mineral lease sale and is a prerequisite
that demonstrates a bidder is qualified to both apply for (bid)
and acquire mining rights in Alaska.
       There was “inadvertence” by department staff at the
Nome auction since Scott Meisterheim and Michael Benchoff
were given bid # cards that enabled them to make several
outcry bids, without verification by department staff that
Scott Meisterheim and Michael Benchoff had in fact
submitted their Statement of Qualifications forms prior to
bidding – a mistake that was not discovered until after the
auction when department staff returned to Anchorage. But
the staff error does not alleviate the bidder’s responsibility to
comply with the law and submit the required qualifications
information, a requirement for which all bidders had notice
prior to the Nome auction, nor is it grounds to disadvantage
the other competing bidders who complied with the law and
properly submitted their Statement of Qualifications forms
prior to the bidding.
____________________
16
      “Inadvertence” is defined as “the fact or action of
being inadvertent; inattention.” “Inadvertent” is defined as


                              -10-                                  7035

              “not turning the mind to a matter; inattentive; unintentional.”
               Webster’s Ninth New Collegiate Dictionary, 1983.
The Commissioner therefore vacated the Director’s Determination and rejected
Meisterheim’s and Benchoff’s bids for the twelve tracts.
       I.     Benchoff’s Appeal To The Superior Court
              In late June 2013 Benchoff and Pacifica Marine, Inc., a company to which
Benchoff had assigned some of his leasing rights,3 appealed the Commissioner’s
Decision on Remand to the superior court.            Pacifica Marine alleged that the
Commissioner’s decision lacked substantial support in the record, contained errors of
law, and included application of law to facts that was either unsupported by the evidence
or without a reasonable basis in the law. Pacifica Marine’s reply brief requested a trial
de novo under Alaska Rule of Appellate Procedure 609(b).                  Solomon Gold
cross-appealed “for protective purposes,” but largely operated as an appellee. The State
also filed a brief as an appellee.
              In January 2014 Superior Court Judge Jack Smith issued an order largely
deciding Pacifica Marine’s points on appeal. The superior court determined that there
was substantial evidence to support the Commissioner’s finding that the instructions
were clear. It acknowledged that there was “conflicting evidence regarding the clarity
of the instructions,” but it determined that this did not change the substantial evidence
finding because it was not the court’s job to “reweigh the evidence or choose between
competing inferences, but only to determine whether such evidence exists.”
              The superior court also concluded that the Commissioner’s interpretation
of the Department’s regulations was largely reasonable and not arbitrary. The superior
court determined that the Commissioner’s interpretation as to excusable inadvertence had



       3
              We hereafter refer to these parties as Pacifica Marine, collectively.

                                           -11-                                       7035
a reasonable basis. But the court concluded that Alaska caselaw had established that “a
variance is only material ‘if it gives the bidder a substantial advantage over other bidders
and thereby restricts or stifles competition.’ ” It rejected as “semantic” the State and
Solomon Gold’s arguments that this definition of materiality was limited to
responsiveness in the procurement context, while this case concerned completeness in
the mineral lease context.
              The superior court concluded that the definition of “materiality” was not
the crux of the case because the fact that the Commissioner was empowered to accept
noncomplying bids if he found the omission immaterial or due to excusable inadvertence
did not mean he was required to.           Nothing in the regulations precluded “the
Commissioner’s stated policy . . . to reject bids where bidders wholly fail to submit an
SOQ form.”
              The one point that troubled the superior court was the Department’s
acceptance of Kerr’s bid for Tract 3 despite his noncompliance. The court found it
“unclear from the record why the agency accepted Kerr’s bid, as accepting a bid from a
bidder who failed to submit an SOQ form appears to be contrary to the Commissioner’s
stated policy.” (Emphasis in original.) It thus “require[d] more information regarding
Kerr’s bid, his SOQ form, and the process by which his bid was accepted,” and invited
the Department to file supplemental information, with Pacifica Marine entitled to
respond.
              The Department filed an affidavit from Bill Cole, one of the Department
employees who had been present at the Nome auction and the employee who sent Kerr
the lease for Tract 3. Cole stated that although in September 2011 he had known that
Kerr had not submitted a statement of qualifications, he “had forgotten this information
by January 2012,” when he offered Kerr the lease. Cole concluded that the “notice of



                                           -12-                                       7035

successful bid to Mr. Kerr for Lease Tract 3 was mistakenly issued. I had no intention
to offer Lease Tract 3 to a bidder for whom DNR did not have an SOQ form on file.”
              Pacifica Marine filed a brief arguing that the Commissioner’s decision had
been arbitrary because it failed to consider the disparate treatment of Tracts 1 and 3. It
attached two affidavits. One was from Krause, the other Department employee present
at the Nome auction. Krause testified that when he signed the lease to Tract 3 on behalf
of the Department he “was aware that Mr. Kerr had not submitted an initial SOQ prior
to or at the auction,” but “believed however that he [Kerr] had remedied this SOQ filing
shortly after receiving Mr. Cole’s letter. I intentionally would not have signed this lease
if I did not think my office had a valid SOQ document at this point in time for Mr. Kerr.”
The second affidavit was from Kerr.        Kerr recounted a phone call with Krause,
“[s]ometime prior to receiving and signing the lease,” during which “Mr. Krause
explained that DNR’s not having received my SOQ at the auction would not prevent the
award as it would Mike Benchoff and Scott Meisterheim because I was a second-place
bidder not a first-place bidder.”
              The State filed a brief arguing that Tract 3 was not before the Commissioner
and should play no role, and that the superior court should not consider the affidavits
Pacifica Marine had included because they were outside the administrative record. The
State further argued that Pacifica Marine had not made out a claim of selective
enforcement because it had not shown a deliberate or intentional plan to discriminate.
Solomon Gold also filed a brief making similar arguments and noting that when Kerr
was offered the lease the Department’s latest statement had been the Director’s
Determination, which was “extremely forgiving towards incomplete bids.”
              In June 2014 the superior court issued another order affirming the
Commissioner’s decision. The court stated that it would only consider the supplemental
affidavits “to the extent that they help inform the Court as to what the Commissioner

                                           -13-                                      7035

considered (or did not consider) when making his decision.” Because the supplemental
record indicated that the grant of the lease to Kerr was a mistake rather than a exemption
from the “strict policy” for second-place bidders, the Commissioner’s decision not to
accept Meisterheim’s and Benchoff’s noncomplying bids was not arbitrary and
capricious, unreasonable, or an abuse of discretion.
             Finally, the superior court ruled that Pacifica Marine had waived its
selective enforcement and equal protection claims by only raising them in a footnote in
the opening brief. The court went on to conclude that “even if not waived, appellants
have not asserted a prima facie claim of an equal protection violation or selective
enforcement,” because such claims require evidence of a deliberate and intentional plan.
             Pacifica Marine appeals.
III.   STANDARD OF REVIEW
             “Where the superior court acts as an intermediate court of appeal for an
administrative decision, we directly and independently review the underlying
administrative decision.”4
             “We recognize four standards to review administrative decisions. We apply
a substantial evidence standard to questions of fact, a reasonable basis standard to
questions of law involving agency expertise, a substitution of judgment standard to
questions of law not involving agency expertise, and a reasonable and not arbitrary
standard to an agency’s interpretation of its own regulations.”5




       4
             Vonder Haar v. State, Dep’t of Admin., Div. of Motor Vehicles, 349 P.3d
173, 177 (Alaska 2015) (quoting Conkey v. State, Dep’t of Admin., Div. of Motor
Vehicles, 113 P.3d 1235, 1237 (Alaska 2005)).
       5
            Gottstein v. State, Dep’t of Natural Res., 223 P.3d 609, 620 (Alaska 2010)
(footnote omitted).

                                          -14-                                      7035

              Under the substantial evidence standard, “findings will be upheld so long
as there is enough relevant evidence to allow a reasonable mind to adequately support
such a conclusion. We will not reweigh conflicting evidence, determine witness
credibility, or evaluate competing inferences from testimony, as these functions are
reserved to the agency.”6
              “When applying the reasonable basis test, we ‘seek to determine whether
the agency’s decision is supported by the facts and has a reasonable basis in law, even
if we may not agree with the agency’s ultimate determination.’ ”7
              “We will defer to [an agency’s interpretation of its own regulations] unless
its interpretation is plainly erroneous and inconsistent with the regulation.”8 “[O]nce the
interpretation of the regulations is resolved, the [agency’s] application of the ‘law’ to the
particular factual circumstances . . . is a matter committed to the [agency’s] sound
discretion. Consequently, ‘our scope of review is limited to whether the decision was
arbitrary, unreasonable or an abuse of discretion.’ ”9


       6
             Vonder Haar, 349 P.3d at 177 (internal quotation marks and footnote
omitted) (quoting McKitrick v. State, Pub. Emps. Ret. Sys., 284 P.3d 832, 837 (Alaska
2012)).
       7
            Davis Wright Tremaine LLP v. State, Dep’t of Admin., 324 P.3d 293, 299
(Alaska 2014) (quoting Tesoro Alaska Petroleum Co. v. Kenai Pipe Line Co., 746 P.2d
896, 903 (Alaska 1987)).
       8
              Id. at 299 (quoting Kuzmin v. State, Commercial Fisheries Entry Comm’n,
223 P.3d 86, 89 (Alaska 2009)); see also id. at 301 (“[I]t is well established that an
agency’s interpretation of its own regulations is reviewed under the reasonable basis
standard; this standard ‘recognizes that the agency is best able to discern its intent in
promulgating the regulation at issue.’ ” (quoting Rose v. Commercial Fisheries Entry
Comm’n, 647 P.2d 154, 161 (Alaska 1982))).
       9
              Rose, 647 P.2d at 161 (quoting State, Dep’t of Admin. v. Bowers Office
                                                                        (continued...)

                                            -15-                                       7035

             “We review the superior court’s decision whether to order a de novo trial
or a de novo examination of the record for abuse of discretion.”10 “We will find an abuse
of discretion when the decision on review is manifestly unreasonable.”11
IV.	   DISCUSSION
       A.	   The Commissioner’s Findings Of Fact Are Supported By Substantial
             Evidence.
             The Commissioner’s Decision on Remand made only limited findings of
fact, all of which are supported by substantial evidence. The Commissioner found that
“[t]he record shows that all bidders had ample notice that the form was required prior to
bidding at the Nome auction.” He cited four sources in the administrative record to
directly support this finding: the public notice, which stated that “[u]nder
11 AAC 82.435 each bidder at the sale must also provide a statement of their
qualifications to acquire and hold mineral rights in the State of Alaska”; the auction
agenda, which records Krause’s verbal instruction prior to the auction that “[a]ll bidders
must sign in, submit their qualification form and receive a bidder # in order to bid”; the
sign-in sheet’s reference to whether a bidder had filed his statement of qualifications,
which Benchoff left blank; and Krause’s October 13, 2011 email report that both
Meisterheim and Benchoff had told him that they filled out the forms but neglected to
turn them in. Earlier in the Decision on Remand the Commissioner also cited three
bidders who wrote in to describe the auction environment. One of these bidders wrote


       9
        (...continued)
Prods., Inc., 621 P.2d 11, 13 (Alaska 1980)); see also Griffiths v. Andy’s Body & Frame,
Inc., 165 P.3d 619, 623 (Alaska 2007).
       10
             Treacy v. Municipality of Anchorage, 91 P.3d 252, 270 (Alaska 2004).
       11
             Ranes & Shine, LLC v. MacDonald Miller Alaska, Inc., __ P.3d ___, Op.
No. 7003 at 7, 2015 WL 1958657, at *3 (Alaska May 1, 2015).

                                          -16-	                                     7035

that the “instructions were made abundantly clear” and that “[t]here was no basis for any
misunderstanding”; another wrote that “[t]he documents, instructions, and process to
participate in the sale were very clear” and that the auction “was handled professionally
and clearly”; and the third differed, writing that “[t]here may well have been confusion
even for educated people,” because “[w]hat might appear to be simple instructions under
ordinary circumstances may have been adversely affected by the extreme excitement of
the day of the auction.” Finally, the Department’s regulations require the statement of
qualifications to be filed “[b]efore the date of a competitive lease sale.”12
              This is “enough relevant evidence to allow a reasonable mind to adequately
support”13 the Commissioner’s conclusion that “all bidders had ample notice that the
form was required prior to bidding at the Nome auction.” This court “will not reweigh
conflicting evidence” when applying the substantial evidence standard.14
              Moreover, although Pacifica Marine criticizes the instructions for being
generally “confusing” and “contradictory,” it does not cite any evidence that Benchoff
personally was either not on notice of the requirement or confused by it. Pacifica Marine
and Benchoff have never argued that the Department lost Benchoff’s properly filed
statement of qualifications form, or that a Department employee told him he did not have
to file the form, or that he followed the instructions on the outcry bid form that allowed
the form to be attached to the bid. The State points out that in Pacifica Marine’s brief to
the superior court it argued that “[i]f Mr. Benchoff’s failure to submit an SOQ was due



       12
              11 AAC 82.428 (emphasis added).
       13
            Vonder Haar v. State, Dep’t of Admin., Div. of Motor Vehicles, 349 P.3d
173, 179 (Alaska 2015) (quoting McKitrick v. State, Pub. Emps. Ret. Sys., 284 P.3d 832,
837 (Alaska 2012)).
       14
              Id. (quoting McKitrick, 284 P.3d at 837).

                                           -17-                                      7035

to anything other than his own carelessness there is nothing in the record that says so.”
In that brief Pacifica Marine also affirmed that Benchoff “told DNR that in the midst of
the excitement he had completed an SOQ but simply neglected to include it with his
paperwork during sign-in,” citing Krause’s email.
             Pacifica Marine also questions “[t]he Commissioner’s factual conclusion
that Mr. Meisterheim and Mr. Benchoff were the only successful bidders to fail to
comply with the SOQ requirement.” The Commissioner did not reach such a conclusion,
except perhaps by implication. Instead, he recounted that not only Meisterheim and
Benchoff but also Kerr failed to file the required form. The Commissioner’s Decision
on Remand only dealt with the twelve tracts that were listed in the superior court’s
remand order of August 30, 2012. The Commissioner did not make findings as to other
tracts.15
             Pacifica Marine’s final argument regarding the Commissioner’s factual
findings is that they were incomplete. “Where an agency fails to consider an important
factor in making its decision, the decision will be regarded as arbitrary.”16 The
“important factors” Pacifica Marine seeks to have considered are why Kerr was granted
a lease and “the testimony of the non-compliant bidders.” The Kerr issue may be
relevant to determining whether the Commissioner applied the policies arbitrarily or
unreasonably, but the Department’s treatment of Kerr was not an “important factor” in
making its decision as to Benchoff. In the cases Pacifica Marine cites, agencies failed

       15
               Benchoff also suggests that Tract 3 went to Kerr “only after DNR rejected
a first-place bid on that tract by Mr. Benchoff,” but this is contradicted by the record.
Benchoff was never the high bidder for Tract 3; he was just mistakenly listed as such by
the Department for a period.
       16
             See Se. Alaska Conservation Council, Inc. v. State, 665 P.2d 544, 548-59
(Alaska 1983) (citing State, Dep’t of Transp. & Pub. Facilities v. 0.644 Acres, More Or
Less, 613 P.2d 829, 833 (Alaska 1980)).

                                          -18-                                     7035

to consider the direct effects of their actions.17 Kerr’s actions had no bearing on the
Commissioner’s factual finding that Benchoff had adequate notice of the requirement
that he submit a statement of qualifications form before bidding. As to the second factor,
“the testimony of the non-compliant bidders,” Benchoff did not provide a response to the
Commissioner’s January 26, 2012 invitation to participate in the appeal. That letter was
clear that although “[p]articipation in the appeal is voluntary,” if the Commissioner did
not receive a response he would “assume the applicant/bidder has chosen not to
participate in the appeal.”
              In Gottstein v. State, Department of Natural Resources we affirmed an
agency decision that had been made after the Commissioner denied the appellants’
request for a hearing.18 We held that the denial had not violated the appellants’ due
process rights or Department regulations, as the parties requesting a hearing had not
presented the Commissioner with evidence of a dispute of material fact, as opposed to
merely theories.19 In the instant case, Pacifica Marine and Benchoff never requested a
hearing or presented any evidence in response to the Commissioner’s invitation to
participate in the appeal, nor did they request that the Commissioner reconsider his
Decision on Remand and include evidence in support of that request. Their arguments
about an incomplete record are less compelling than those we rejected in Gottstein.




      17
             See Arkanakyak v. State, Commercial Fisheries Entry Comm’n, 759 P.2d
513, 517 (Alaska 1988) (agency did not consider whether language barriers prevented
non-English speaking Alaska Native from satisfying legal requirements); 0.644 Acres,
613 P.2d at 831-33 (agency did not consider effect of new construction on adjacent
property despite statutory requirement that it consider and minimize private injury).
       18
              See 223 P.3d 609, 621-22 (Alaska 2010).
       19
              See id. at 623.

                                          -19-                                      7035

              In sum, substantial evidence supported the Commissioner’s finding of fact
that there was adequate notice of the requirement that the statement of qualifications be
turned in prior to the auction.
       B.	    The Commissioner’s Interpretation Of 11 AAC 82.445 Was Not A
              Legal Error.
              11 AAC 82.445 forbids consideration of incomplete bids “unless the
commissioner determines that any omission was immaterial or due to excusable
inadvertence . . . .”20 Pacifica Marine argues that the Commissioner’s interpretation of
the regulations lacked a reasonable basis and must be reversed.
              The Commissioner did not explicitly define what makes an omission
“immaterial or due to excusable inadvertence” in his decision, but he did contrast
Benchoff’s failure to submit his Statement of Qualifications form with other omissions
that might be excusable under 11 AAC 82.445: “While a minor technical omission on
a Statement of Qualifications form, such as an incomplete address or phone number,
might be viewed as immaterial or due to excusable inadvertence under 11 AAC 82.445,
there is no analysis in the Director’s decision or apparent basis in the record to conclude
that failing entirely to submit a Statement of Qualifications form is immaterial due to
excusable inadvertence.” He also wrote that Benchoff’s inadvertence, if any, was not
excusable “since . . . department regulations require that the qualifications statement
information must be submitted prior to or at a competitive mineral lease sale.”




       20
              The regulation arguably commits to the Commissioner’s discretion the
choice of whether to make a determination of materiality or excusable inadvertence, and
arguably only allows omissions to be “corrected in the manner provided by notice of
sale.” But these were not the grounds the Commissioner relied on in his Decision on
Remand, and because we affirm the merits of that decision we do not evaluate those
alternative grounds by which it might be affirmed.

                                           -20-	                                     7035

             Pacifica Marine criticizes this latter determination, which it argues erected
a rule “that the SOQ requirement could not be excused under any circumstances.” This,
it argues, is counter to the text of 11 AAC 82.445, which allows the Commissioner to
excuse that requirement under at least some circumstances. But both this paragraph of
the Commissioner’s Decision on Remand and his discussion more generally focused on
the “failure to submit” the required forms. The part of the regulations the Commissioner
recounted was the timing (“must be submitted prior to or at a competitive mineral lease
sale”) rather than, for example, the information the regulations required bidders to
provide. A rule that the failure to submit a form at all will not be deemed excusable
inadvertence does not mean that other omissions, such as a failure to check a required
box or the entry of an incomplete address, could not be found to be excusable
inadvertence. Therefore the Commissioner’s interpretation did not read 11 AAC 82.445
out of existence, as Pacifica Marine argues.
             Although the Commissioner did not explicitly define “excusable
inadvertence,” the parties agree that the Black’s Law Dictionary definition of excusable
neglect provides a reasonable definition:
             A failure — which the law will excuse — to take some
             proper step at the proper time (esp. in neglecting to answer a
             lawsuit) not because of the party’s own carelessness,
             inattention, or willful disregard of the court’s process, but
             because of some unexpected or unavoidable hindrance or
             accident or because of reliance on the care and vigilance of
             the party’s counsel or on a promise made by the adverse
             party.[21]
             The State and Solomon Gold argue that Benchoff’s failure was due to his
own “carelessness or inattention” to the notices of the statement of qualifications



      21
             BLACK ’S LAW D ICTIONARY 1195-96 (10th ed. 2014).

                                            -21-                                    7035
requirement that the Commissioner documented. Pacifica Marine, in contrast, argues
that the fact that Benchoff was given a bid card without filing the required form was an
“unexpected hindrance or accident” and that the Commissioner was obligated to
investigate whether the Department “induced a bidder into failing to submit an SOQ.”
             The State and Solomon Gold have the better argument. The Commissioner
did not ignore the evidence that Department employees improperly gave Benchoff a bid
card: He labeled this “inadvertence,” “a mistake,” and “staff error.” But he did rule that
this error “does not alleviate the bidder’s responsibility to comply with the law and
submit the required qualifications information, a requirement for which all bidders had
notice prior to the Nome auction.” By focusing on the fact that Benchoff was on notice
of the requirements prior to the auction and therefore prior to any staff error, the
Commissioner implicitly addressed and rejected Pacifica Marine’s argument that the
Department’s mistakes at the auction were responsible for Benchoff’s actions.
             The Commissioner’s decision is thus consistent with a definition of
“excusable inadvertence” that Pacifica Marine agrees is reasonable. Particularly in light
of the decision of Pacifica Marine and Benchoff not to participate in the appeal when it
was before the Commissioner or seek reconsideration, and the corresponding absence
of any   evidence of actual reliance on Department employees’ misstatements by
Benchoff, the Commissioner’s determination that “excusable inadvertence” did not
include failing to turn in a form required by regulations, the public notice, the sign-in
sheet, and the verbal instructions delivered at the auction had a reasonable basis.
             The reasonableness of the Commissioner’s definition of “materiality” is a
slightly more complicated matter. As the superior court noted, we have defined
materiality in other bidding contexts. For example, in Chris Berg, Inc. v. State,
Department of Transportation & Public Facilities we explained that a variance in a bid
to win a construction project “is material if it gives the bidder a substantial advantage

                                          -22-                                        7035

over other bidders and thereby restricts or stifles competition.”22 Because the mistake
in that case — the placement of the price information for one item one line below its
proper location — was “[a] minor technical defect or irregularity which does not and
could not affect the substance of a low bid in any way,” we held that it was immaterial
and thus that rejecting the bid on that basis was an abuse of the agency’s discretion.23
              The Commissioner’s decision, in contrast, did not define “materiality” in
terms of “substantial advantage.” Instead the Commissioner focused on the magnitude
of the omission, ruling that Benchoff’s failure to turn in the required form at all was
material, even if it was possible that a smaller omission, “such as an incomplete address
or phone number,” might have been immaterial.
              Pacifica Marine argues that the definition of “materiality” recognized in
earlier cases must apply in this case as well. In both the procurement context and the
leasing context the government’s objectives are largely similar: “to promote honest
competition on an equal basis,”24 and to maximize the use of public resources by getting
the best deal possible while also minimizing the effort agencies are forced to expend
addressing and correcting bid variances and omissions. The similarity of the interests
at play in the government procurement and leasing contexts argues in favor of a
consistent definition of materiality.
              The State and Solomon Gold argue that the Commissioner’s interpretation
of “materiality” should be accepted so long as it has a reasonable basis, even if it



       22
              680 P.2d 93, 94 (Alaska 1984).
       23
              See id.
       24
            Lower Kuskokwim Sch. Dist. v. Found. Servs., Inc., 909 P.2d 1383, 1386
(Alaska 1996) (quoting McBirney & Assocs. v. State, 753 P.2d 1132, 1136 (Alaska
1988)).

                                          -23-                                      7035

conflicts with the definition of materiality we have previously announced. They point
out that cases like Chris Berg addressed bid “responsiveness” in the context of
government procurement, while this case addresses bid “completeness” in the context
of government leasing. Because the term arises in a different context, they argue, the
Commissioner’s interpretation is entitled to the same deference it would receive had we
not interpreted “materiality” in any of our prior cases. In this case the term “immaterial”
appears in a Department regulation, and as a general matter “[w]e review an agency’s
interpretation and application of its own regulations using the reasonable basis standard
of review.”25
                The deference due to an agency interpretation of a term that has already
been interpreted by the courts is a complicated question.26 It is also a question that we
do not need to settle to decide this case because, as the State points out, the failure to
submit a timely Statement of Qualifications form could “give[] the bidder a substantial
advantage over other bidders and thereby restrict[] or stifle[] competition.”27 Along with
forms like the Statement of Qualifications, bidders at public auctions must provide a



       25
            Davis Wright Tremaine LLP v. State, Dep’t of Admin., 324 P.3d 293, 299
(Alaska 2014).
       26
               See, e.g., King v. Alaska State Hous. Auth., 512 P.2d 887, 892-93 (Alaska
1973) (determining that a bidder’s failure to timely submit a deposit was not material
without reference to deferring to agency view, but also suggesting that “reasonable
basis” standard of review applied). Cf. Nat’l Cable & Telecomm. Ass’n v. Brand X
Internet Servs., 545 U.S. 967, 982 (2005) (holding that, under federal law, “[a] court’s
prior judicial construction of a statute trumps an agency construction otherwise entitled
to Chevron deference only if the prior court decision holds that its construction follows
from the unambiguous terms of the statute and thus leaves no room for agency
discretion”).
       27
                Chris Berg, 680 P.2d at 94.

                                              -24-                                   7035

deposit.28 Following the auction these deposits are returned to “all unsuccessful
bidders.”29 The State reasons that if Benchoff failed or refused to ever submit a
Statement of Qualifications form he would have become an “unsuccessful bidder” and
thus entitled to the return of his bid deposit. This would be a luxury unavailable to other
high bidders, who would forfeit their deposits if they were unable to assemble the funds
to cover the full purchase price.30 Thus, as the State pointed out at oral argument, a
determination that the failure to file a Statement of Qualifications form is immaterial
would encourage bidders not to file the form until, in the days and weeks following an
auction, they had acquired adequate financing to pay the full cost of the leases.
               We thus agree with the State that the failure to submit a Statement of
Qualifications form is material under either of the proposed definitions of the term. We
therefore hold that the Commissioner’s interpretation of 11 AAC 82.445 was not a legal
error.
         C.	   The Commissioner’s Application Of The Regulations To The Facts Of
               This Case Was Not Arbitrary, Unreasonable, Or An Abuse Of
               Discretion.
               For the reasons discussed above, the Commissioner did not act arbitrarily
or unreasonably or abuse his discretion when directly applying 11 AAC 82.445 to
Benchoff’s omission.      The Commissioner determined that the requirements were
sufficiently clear prior to the auction that Benchoff’s failure to submit the required
Statement of Qualifications form could not be attributed to any confusion on the day of
the auction and thus was not due to excusable inadvertence. He also determined that the


         28
               11 AAC 82.435.
         29
               11 AAC 82.475.
         30
            Indeed, the State represented at oral argument that in this case the
Department did return Benchoff’s bid deposit.

                                           -25-	                                     7035

omission was too significant to be deemed immaterial, and as discussed above the
omission could have provided Benchoff with a substantial advantage over other bidders.
None of these determinations was arbitrary, unreasonable, or an abuse of discretion.
             But Pacifica Marine argues that the Commissioner’s application of the
regulations was flawed not solely due to his treatment of Benchoff’s omission, but also
due to the Department’s inconsistent treatment of another bidder who failed to submit
the required Statement of Qualifications, Ken Kerr.31 As the superior court noted, a
haphazard application of the regulations might demonstrate that the Commissioner had
acted arbitrarily or unreasonably by holding Benchoff to a different standard than other
bidders.
             Pacifica Marine’s invocation of Kerr’s interactions with the Department is
arguably improper because those interactions were not before the Commissioner when
he issued his Decision on Remand. Alaska Rule of Appellate Procedure 604(b) provides
that the record on appeal from an administrative agency “consists of the original papers
and exhibits filed with the administrative agency.”32 We have stated that when courts
hear appeals from agency decisions, “the record on appeal in such cases properly consists




      31
              In Pacifica Marine’s appeal to the superior court it also alleged that the
Department’s actions amounted to selective enforcement and thus a violation of
Benchoff’s right to equal protection, a claim the superior court rejected. Although
Pacifica Marine’s statement of points on appeal to this court included an allegation of an
equal protection violation, its briefing locates the arguments about selective enforcement
within the larger argument that the Commissioner’s application of 11 AAC 82.445 was
arbitrary, unreasonable, or an abuse of discretion, rather than advancing an independent
equal protection claim.
      32
             Alaska R. App. P. 604(b)(1)(A).

                                          -26-                                      7035

of evidence that was either ‘submitted to’ or ‘considered by’ the administrative board.”33
We have also held that, at least in modification proceedings involving significant
previous evidence, it is error for a reviewing court to consider even evidence that is in
the administrative record if it is “beyond the evidence which the Board considered.”34
             The administrative record does not contain any evidence of the final
disposition of the tracts on which Kerr bid. The only evidence that Kerr received a lease
despite failing to submit a Statement of Qualifications form came via submissions to the
superior court during the course of Pacifica Marine’s initial appeal to that court. This
evidence was thus introduced via post-decision affidavits like those we have previously
held “must be struck.”35     If Pacifica Marine and Benchoff deemed this evidence
important to the Commissioner’s decision, it was imperative that they submit it for his
consideration during the initial adjudication rather than waiting for the matter to be
appealed before actively participating.
             Even if we were to consider the affidavits, they demonstrate that although
Kerr’s and Benchoff’s bids reached different resolutions, at no time did the
Commissioner or other Department staff treat them differently. When the Department
granted Kerr his lease the most recent statement from the Department was the
October 2011 Director’s Determination, under which bidders were permitted to late-file
their Statement of Qualifications forms. The Director’s Determination was at that point


      33
            Alvarez v. Ketchikan Gateway Borough, 28 P.3d 935, 939 (Alaska 2001)
(quoting Oceanview Homeowners Ass’n v. Quadrant Constr. & Eng’g, 680 P.2d 793,
798 (Alaska 1984)).
      34
             Interior Paint Co. v. Rodgers, 522 P.2d 164, 169 (Alaska 1974).
      35
            State, Dep’t of Natural Res. v. Transamerica Premier Ins. Co., 856 P.2d
766, 776 (Alaska 1993) (citing L.L.M. v. P.M., 745 P.2d 599, 600 (Alaska 1987) and
Alaska R. App. P. 210).

                                          -27-                                      7035

on appeal, but the Department did not issue a revised interpretation or application of
11 AAC 82.445 until the Commissioner’s Decision on Remand in June 2013. By then
the Department’s decision to grant Kerr his lease was final and, unlike in Benchoff’s
case, was not protested or appealed. Thus, although Benchoff was disqualified for
failing to submit a Statement of Qualifications form while Kerr was not, this difference
did not arise from any arbitrary, unreasonable, or even inconsistent treatment by the
Commissioner and Department.
       D.	    The Superior Court Did Not Abuse Its Discretion By Failing To Order
              A Trial De Novo.
              Alaska Rule of Appellate Procedure 609(b)(1) provides that “ [i]n an appeal
from an administrative agency, the superior court may in its discretion grant a trial de
novo in whole or in part.” Pacifica Marine argues that the superior court was required
in this case to hold a trial de novo because there were “signs of a significantly incomplete
Agency Record.” Pacifica Marine particularly focuses on the superior court’s request
for supplemental information concerning the Department’s treatment of Kerr, which it
argues amounted to “tacitly admitting that an augmented agency record would help clear
up any concerns.”
              In discussing the superior court’s discretion to order a trial de novo when
hearing an appeal from an administrative decision, we have emphasized “that a trial de
novo is ‘a departure from the norm.’ ”36 We have explained that it is an appropriate tool
if a party “had been denied the opportunity to present to the [agency] relevant and




       36
             Gottstein v. State, Dep’t of Natural Res., 223 P.3d 609, 628 (Alaska 2010)
(quoting S. Anchorage Concerned Coal., Inc. v. Municipality of Anchorage Bd. of
Adjustment, 172 P.3d 774, 778 (Alaska 2007)).

                                           -28-	                                      7035

material evidence.”37 The one case Pacifica Marine identifies in which this court held
that a trial de novo was required fits this mold:        In Nash v. Matanuska-Susitna
Borough we concluded that when an agency refused to allow a party to present witness
testimony “he was prohibited from presenting relevant, material evidence, and was
thereby effectively denied due process,” and therefore entitled to a trial de novo in the
superior court.38
              This case does not present a similar due process violation, nor does Pacifica
Marine allege one. The Commissioner invited participation in an appeal that had stayed
Benchoff’s ability to acquire the leases to eleven tracts of land, and which, contrary to
Pacifica Marine’s arguments in its reply brief, plainly involved more issues than “DNR
losing its own records after the Auction.” But Benchoff and Pacifica Marine never
submitted an affidavit or other evidence or requested a hearing before the Commissioner,
including during the nine months between the superior court’s remand to the
Commissioner for a decision on the merits and the Commissioner’s Decision on Remand.
              Pacifica Marine has not identified any case in which this court has required
a superior court to hold a trial de novo in the absence of a due process violation at the
agency level. The two layers of deference in this case — the superior court’s deference
to the record the Commissioner used and this court’s deference to the superior court’s



       37
              Keiner v. City of Anchorage, 378 P.2d 406, 409 (Alaska 1963); see also
Treacy v. Municipality of Anchorage, 91 P.3d 252, 270 (Alaska 2004) (“A trial de novo
is particularly appropriate when certain issues are not within the expertise of the
reviewing body or when the present record is inadequate. A trial de novo is also
appropriate when the procedures of the administrative body are inadequate, for instance
when they do not provide due process, when the agency was biased, or when the agency
excluded important evidence. Normally, however, a court will review an agency
decision on the record.” (footnotes omitted)).
       38
              239 P.3d 692, 701 (Alaska 2010).

                                           -29-                                      7035

discretion in granting a trial de novo — demonstrate that the superior court’s refusal to
grant a trial de novo was not an abuse of discretion.
V.    CONCLUSION
             We AFFIRM the superior court’s decision to affirm the Commissioner’s
decision.




                                          -30-                                     7035